DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on January 18, 2021, in which claims 16-20 are added and claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of a new ground of rejection necessitated by amendment.
Remark
Applicant asserted (page 5, at para. 4), that Pasca does not disclose the claimed “removing each wildcard token in the set of wildcard tokens that is inferred by at least one other wildcard token in the set of wildcard tokens; and executing a search query comprising a new list of keywords from the list of keywords separated into the set of word tokens and the set of wildcard tokens that includes each of the word tokens of the set of word tokens and each wildcard token not removed from the set of wildcard tokens”. Upon further reviewed Applicant’s argument under the broadest reasonable interpretation consistent with the original disclosure, it is conceivable that the Pasca does not disclose the above mentioned claimed features. Based on a new ground of rejection, the examiner finds Chen discloses the claimed:

executing a search query comprising a new list of keywords from the list of keywords separated into the set of word tokens and the set of wildcard tokens that includes each of the word tokens of the set of word tokens and each wildcard token not removed from the set of wildcard tokens (see table 2, wildcard token ends with a wildcard character,”* gave * <person>).

Claim Rejections - 35 USC § 112
Claims 1-20 recites the limitation “the same”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasca (hereinafter “Pasca”) US 9,031,949 in view of Chen et al., (hereinafter “Chen”), article entitled “A computer assistance learning system for emotional wording”.
As to claim 1, Pasca discloses a method, comprising:
 of yesterday beatles" it is divided into a  prefix, infix and postfix of {lyrics of, yesterday, beatles}. Wherein the query "lyrics of hey jude beatles" is divided have a prefix, infix and postfix of {lyrics of, hey jude, beatles} and set wildcard token "lyrics of * beatles");
removing each wildcard token in the set of wildcard tokens that is inferred by at least one word token in the set of word tokens (col.8, lines 59-63, and col.10, lines 38-50, selecting  a wildcard token “* by beatles lyrics", it is determining that the first value corresponds wildcard token begins with a wildcard character “*” and does not end with a wildcard character; and it is determine that second value corresponds to whether the selected wildcard token does not ends with a wildcard character, the query is inferable, col.4, lines 39-72, wherein the selected infixes are inferred by comparing a canonical representation of the query template of a first group of queries with a canonical representation of the query template of a second group of queries , wherein the respective query template is formed by selecting a matched prefix and a matched postfix of the queries, see fig. 5); and
executing a search query comprising a new list of keywords from the list of keywords (see, col.4, lines 5-8, creating new, inferred queries that are suitable for use as query suggestions).
Pasca does not explicitly remove each wildcard token in a set of wildcard tokens that is inferred by at least one other wildcard token in the set of wildcard tokens,
executing a search query comprising a new list of keywords from the list of keywords separated into the set of word tokens and the set of wildcard tokens that includes each of the 
However, Chen discloses the claimed “remove each wildcard token in a set of wildcard tokens that is inferred by at least one other wildcard token in the set of wildcard tokens” (see table 2, item 6, page 1096, col.1, section 4.2.1, step 6, remove the starting and ending wildcard for the later pattern matching);
executing a search query comprising a new list of keywords from the list of keywords separated into the set of word tokens and the set of wildcard tokens that includes each of the word tokens of the set of word tokens and each wildcard token not removed from the set of wildcard tokens (see table 2, page 1096, wildcard token ends with a wildcard character,”* gave * <person> * <artifact>”)
wherein the list of keywords is part of a search expression and herein each wildcard token contains a wildcard character and each word token no wildcard character (see section 3.1.2, para 1-3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the system of Pasca to remove each wildcard token in a set of wildcard tokens that is inferred by at least one other wildcard token in the set of wildcard tokens, wherein the list of keywords is part of a search expression and herein each wildcard token contains a wildcard character and each word token no wildcard character, in the same convention manner as disclosed by Chen in order to enable to find an exact match.

 the beatles *", it is determining that the first value corresponds wildcard token does not begin with a wildcard character and ends with a wildcard character “*”; and it is determine that second value corresponds to whether the selected wildcard token ends with a wildcard character “*”the query is inferable).

As to claim 3, the combination of Pasca and Chen discloses the invention as claimed. In addition Pasca discloses the method of claim 1 wherein each wildcard token is inferred by the at least one other wildcard token if any string that matches the wildcard token also matches the at least one other wildcard token (col.8, lines 59-63, and col.10, lines 38-50, selecting  a wildcard token “* by beatles lyrics", it is determining that the first value corresponds wildcard token begins with a wildcard character “*” and does not end with a wildcard character; and it is determine that second value corresponds to whether the selected wildcard token does not ends with a wildcard character, the query is inferable).

As to claim 4, the combination of Pasca and Chen discloses the invention as claimed. In addition Chen discloses the method of claim 1 wherein the list of keywords is included in an SQL query and the new list of keywords is generated before execution of the SQL query (see [0111] search query is a relational database query).


	determining, whether a selected wildcard token belonging to the set of wildcard tokens begins with the wildcard character (see table 2, wildcard token begins with a wildcard character “* gave * girl * book”);
determining whether the selected wildcard token ends with the wildcard character (see table 2, wildcard token ends with a wildcard character,”* give * <person> * <artifact>”); and
generating a first array containing each element of the selected wildcard token separated by the wildcard character, wherein the first array includes a first character and a last character (see table 2, array “* gave * girl * book”).

As to claim 6, the combination of Pasca and Chen discloses the invention as claimed. In addition Chen discloses the method of claim 5 comprising: 
determining that each element in the first array is contained in a first word token belonging to the set of word tokens (see table 2, wildcard token of the first array represents as “we gave * girl * book”);
determining that the first character of the first array is a first element of the first word token if the selected wildcard token does not begin with the wildcard character” (see table 2, items 1-2, a string represents as “we gave the poor girl a new book” and the selected wildcard token of the first array represents as “we gave * girl * book”, wherein the selected wildcard token “we gave * girl * book” does not begin with a wildcard character);
determining that the last character of the first array is a last element of the first word token if the selected wildcard token does not end with the wildcard character (see table 2, items we gave the poor girl a new book” and the selected wildcard token of the first array represents as “we gave * girl * book”, wherein the selected wildcard token “we gave * girl * book” does not end with a wildcard character); and
remove the selected wildcard token from the set of wildcard tokens (see table 2, page 1096, item 6,”- give * <person> * <artifact>” removing the starting and ending wildcard character”).

As to claim 7, the combination of Pasca and Chen discloses the invention as claimed. In addition Chen discloses the method of claim 5 comprising:
generating a second array containing each element in a comparison wildcard token separated by the wildcard character, wherein the comparison wildcard token belonging to the set of wildcard tokens and the second array includes a beginning element and an end element (see table 2, a second array represents as “we gave *girl * book” separated by wildcard character, and the second array includes a beginning element “we gave” and an end element “book”);
determining that the last character of the first array is the same as the end element ,if the second array if the selected wildcard token does not end with the wildcard character (see table 2, a second array represents as “* gave *girl * book” includes the same end element “book” , if the second array which represents as “we gave *girl * book” does not end with a wildcard character); and 
 remove the selected wildcard token from the set of wildcard tokens (see table 2, page 1096, item 6,”- give * <person> * <artifact>” removing the starting and ending wildcard character”).


determining that the comparison wildcard token begins with the wildcard character if the selected wildcard token begins with the wildcard character (see table, the wildcard token represents as “*gave *girl * book”, wherein the beginning of the wildcard token begins with a wildcard character “*”); and
determining that the comparison wildcard token ends with the wildcard character if the selected wildcard token end with the wildcard character (see table 2, the wildcard token represents as “*gave * <person> * <artifact>” wherein the end of the wildcard token ends with a wildcard character “>”).

As to claims 9-11, claims 9-11 are system for performing the method of claims 1-8 above. They are, therefore, rejected under the same rationale.

As to claims 12-15, claims 12-15 are non-transitory machine readable medium storage medium having stored therein instructions for executing the method of claims 1-8 above. They are, therefore, rejected under the same rationale.

As to claim 10, the combination of Pasca and Chen discloses the invention as claimed. In addition Chen discloses the claimed wherein the first wildcard token remover is further to:
determine whether a selected wildcard token belonging to the set of wildcard tokens begins with the wildcard character (see table 2, wildcard token begins with a wildcard character “* gave * girl * book”);
“*gave * <person> * <artifact>” wherein the end of the wildcard token ends with a wildcard character “>”);
generate an array containing each element of the selected wildcard token separated by the wildcard character, wherein the array includes a first character and a last character (see table 2, array “* gave * girl * book”);
determine that each element in the array is contained in a selected word token belonging to the set of word tokens (see table 2, set array “* gave * girl * book” having a set of token);
determine that the first character of the array is a first element of the selected word token if the selected wildcard token does not begin with the wildcard character  (see table 2, the array represent as “we gave *girl * book” includes a first element “we gave” which does not begin with a wildcard character);
determine that the last character of the array is a last element of the selected word token if the selected wildcard token does not end with the wildcard character (see table 2, the array represents as “we gave *girl * book” includes the last element “book” that does not end with a wildcard character); and
remove the selected wildcard token from the set of wildcard tokens (see table 2, page 1096, item 6,”- give * <person> * <artifact>” removing the starting and ending wildcard character”).

As to claim 11, the combination of Pasca and Chen discloses the invention as claimed. In addition Chen discloses the claimed wherein the second wildcard token remover is further configured to:
* gave * girl * book”);
determine whether the selected wildcard token ends with the wildcard character (see table 2, wildcard token ends with a wildcard character,”* give * <person> * <artifact>”);
generate a first array containing each element of the selected wildcard token separated by the wildcard character, wherein the first array includes a first character and a last character (see table 2, wildcard token ends with a wildcard character,”* gave * <person> * <artifact>”);
generate a second array containing each element in a comparison wildcard token separated by the wildcard character, wherein the second array includes a beginning element and an end element (see table 2, wildcard token ends with a wildcard character,”* give * <person> * <artifact>”);
determine that each element in the first array (see table 2, the first array represents as ”* gave * <person> * <artifact>”) is contained in the second array (see table 2, second array represents as ”* give * <person> * <artifact>”);
determine that the selected wildcard token does not begin with the wildcard character (see table 2, the selected wildcard token represents as “we gave *girl * book” the wildcard token does not end with a wildcard character);
determine that the first character of the first array is the same as the beginning element of the second array (see table 2, the first array represents as “* gave * <person> * <artifact>”) is the same as the beginning element of the second array (see table 2, the second array represents as “* give * <person> * <artifact>”);
character of the first array (see table 2, the first array represents as “* gave * <person> * <artifact>”) is the same as the end element of the second array (see table 2, the second array represents as “* give * <person> * <artifact>”); and
remove the selected wildcard token from the set of wildcard tokens (see table 2, page 1096, item 6,”- give * <person> * <artifact>” removing the starting and ending wildcard character”).

As to claims 12-15, claims 12-15 are non-transitory machine-readable storage medium encoded with instructions when executed by a hardware processor perform the method of claims 1-8, and the system of claims  9-11 above. Therefore, the claims 12-15 are rejected under the same rationale.

As to claim 16, the combination of Pasca and Chen discloses the invention as claimed. In addition Chen discloses the claimed “wherein each wildcard token is inferred by a word token if each element of a string representing the wildcard token is contained in the word token, a first element of the string matches a first element of the word token if the wildcard token does not begin with the wildcard character and a last element of the string matches a last element of the word token if the wildcard token does not end with the wildcard character” (see table 2, items 1-2, a string represents as “we gave the poor girl a new book” and wildcard token represents as “we gave * girl * book”, wherein the first element of the string “we” matches the first element of the word token “we” but it does not begin with a wildcard character, and the last element of the string “book” matches the last element of the word token “book” but it does not end with a wildcard character).
we gave * girl * book” and other wildcard token begin with a character “* gave * girl * book”),
the wildcard token and the at least one other wildcard token end with the wildcard character (see table 2 items 2 and 3, a wildcard token “we gave * girl * book” and other wildcard token represents as “* gave * <person> * <artifact>”), which begin with a character “*”),
a first element of the string of the wildcard token matches a first element of the string of the at least one other wildcard token if the wildcard token does not begin with the wildcard character and a last element of the string of the wildcard token matches a last element of the string of the at least one other wildcard token if the wildcard token does not end with the wildcard character” (see table 3, items 1-2, a string of the wildcard token as “we gave the poor girl a new book” and other wildcard token represents as “we gave * girl * book”, wherein the first element of the string “we” matches the first element of the word token “we” but it does not begin with a wildcard character, and the last element of the string “book” matches the last element of the word token “book” but it does not end with a wildcard character).


we gave the poor girl a new book” matches wildcard token “we gave * girl * book”),
	a first element of the string matches a first element of the first word token if the first wildcard token does not begin with the wildcard character and a last element of the string matches a last element of the first word token if the first wildcard token does not end with the wildcard character (see table 3, items 1-2, a the first wildcard token does not begin with the wildcard character “we gave * girl * book”, the first wildcard token does not end with the wildcard character “we gave * girl * book”).

As to claim 19, the combination of Pasca and Chen discloses the invention as claimed. In addition Chen discloses the claimed wherein each wildcard token is inferred by a word token if each element of a string representing the wildcard token is contained in the word token, a first element of the string matches a first element of the word token if the wildcard token does not begin with the wildcard character and a last element of the string matches a last element of the word token if the wildcard token does not end with the wildcard character (see table 3, items 1-2, a the first wildcard token does not begin with the wildcard character “we gave * girl * book”, the first wildcard token does not end with the wildcard character “we gave * girl * book”).


we gave * girl * book” and other wildcard token begin with a character “* gave * girl * book”),
the wildcard token and the at least one other wildcard token begin with the wildcard character, the wildcard token and the at least one other wildcard token end with the wildcard character (see table 2 items 2 and 3, a wildcard token “we gave * girl * book” and other wildcard token begin with a character “* gave * <person> * <artifact>”),
a first element of the string of the wildcard token matches a first element of the string of the at least one other wildcard token if the wildcard token does not begin with the wildcard character and a last element of the string of the wildcard token matches a last element of the string of the at least one other wildcard token if the wildcard token does not end with the wildcard character (see table 3, items 1-2, a the first wildcard token does not begin with the wildcard character “we gave * girl * book”, the first wildcard token does not end with the wildcard character “we gave * girl * book”).






Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasca (hereinafter “Pasca”) US 9,031,949 in view of Chen et al., (hereinafter “Chen”), article entitled “Embarrassed or Awkward? Ranking Emotion Synonyms for ESL Learners' Appropriate Wording”.
As to claim 1, Pasca discloses a method, comprising:
separating a list of keywords into a set of word tokens and a set of wildcard tokens (see col.7, lines 16-18, 42-49 and 67, dividing the individual terms within a query into all possible groupings of query term triples of a prefix, non-empty infix and postfix, the query "lyrics of yesterday beatles" it is divided into a  prefix, infix and postfix of {lyrics of, yesterday, beatles}. Wherein the query "lyrics of hey jude beatles" is divided have a prefix, infix and postfix of {lyrics of, hey jude, beatles} and set wildcard token "lyrics of * beatles");
removing each wildcard token in the set of wildcard tokens that is inferred by at least one word token in the set of word tokens (col.8, lines 59-63, and col.10, lines 38-50, selecting  a wildcard token “* by beatles lyrics", it is determining that the first value corresponds wildcard token begins with a wildcard character “*” and does not end with a wildcard character; and it is determine that second value corresponds to whether the selected wildcard token does not ends with a wildcard character, the query is inferable, col.4, lines 39-72, wherein the selected infixes are inferred by comparing a canonical representation of the query template of a first group of queries with a canonical representation of the query template of a second group of queries , wherein the respective query template is formed by selecting a matched prefix and a matched postfix of the queries, see fig. 5); and
from the list of keywords (see, col.4, lines 5-8, creating new, inferred queries that are suitable for use as query suggestions).
Pasca does not explicitly remove each wildcard token in a set of wildcard tokens that is inferred by at least one other wildcard token in the set of wildcard tokens,
executing a search query comprising a new list of keywords from the list of keywords separated into the set of word tokens and the set of wildcard tokens that includes each of the word tokens of the set of word tokens and each wildcard token not removed from the set of wildcard tokens, wherein the list of keywords is part of a search expression and herein each wildcard token contains a wildcard character and each word token no wildcard character.
However, Chen discloses the claimed “remove each wildcard token in a set of wildcard tokens that is inferred by at least one other wildcard token in the set of wildcard tokens” (see @ page 147, section 3.1, remove the starting and ending wildcard for the later pattern matching);
executing a search query comprising a new list of keywords from the list of keywords separated into the set of word tokens and the set of wildcard tokens that includes each of the word tokens of the set of word tokens and each wildcard token not removed from the set of wildcard tokens (see @ page 147, section 3.1,, wildcard token ends with a wildcard character,”* gave * <person> * <artifact>”)
wherein the list of keywords is part of a search expression and herein each wildcard token contains a wildcard character and each word token no wildcard character (see @ page 147, section 3.1,).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the system of Pasca to remove each 

As to claim 2, the combination of Pasca and Chen discloses the invention as claimed. In addition Pasca discloses the method of claim 1 wherein each wildcard token is inferred by a word token if any string that matches the wildcard token also matches the word token (col.8, lines 59-63 and col.10, lines 38-50, selecting a wildcard token "lyrics the beatles *", it is determining that the first value corresponds wildcard token does not begin with a wildcard character and ends with a wildcard character “*”; and it is determine that second value corresponds to whether the selected wildcard token ends with a wildcard character “*”the query is inferable).

As to claim 3, the combination of Pasca and Chen discloses the invention as claimed. In addition Pasca discloses the method of claim 1 wherein each wildcard token is inferred by the at least one other wildcard token if any string that matches the wildcard token also matches the at least one other wildcard token (col.8, lines 59-63, and col.10, lines 38-50, selecting  a wildcard token “* by beatles lyrics", it is determining that the first value corresponds wildcard token begins with a wildcard character “*” and does not end with a wildcard character; and it is determine that second value corresponds to whether the selected wildcard token does not ends with a wildcard character, the query is inferable).



As to claim 5, the combination of Pasca and Chen discloses the invention as claimed. In addition Chen discloses the method of claim 1 further comprising: 
	determining, whether a selected wildcard token belonging to the set of wildcard tokens begins with the wildcard character (see @ page 147, section 3.1,, wildcard token begins with a wildcard character “* gave * girl * book”);
determining whether the selected wildcard token ends with the wildcard character (see @ page 147, section 3.1,, wildcard token ends with a wildcard character,”* give * <person> * <artifact>”); and
generating a first array containing each element of the selected wildcard token separated by the wildcard character, wherein the first array includes a first character and a last character (see @ page 147, section 3.1, array “* gave * girl * book”).

As to claim 6, the combination of Pasca and Chen discloses the invention as claimed. In addition Chen discloses the method of claim 5 comprising: 
determining that each element in the first array is contained in a first word token belonging to the set of word tokens (see @ page 147, section 3.1, wildcard token of the first array represents as “we gave * girl * book”);
of the first array is a first element of the first word token if the selected wildcard token does not begin with the wildcard character” (see @ page 147, section 3.1, a string represents as “we gave the poor girl a new book” and the selected wildcard token of the first array represents as “we gave * girl * book”, wherein the selected wildcard token “we gave * girl * book” does not begin with a wildcard character);
determining that the last character of the first array is a last element of the first word token if the selected wildcard token does not end with the wildcard character (see @ page 147, section 3.1, a string represents as “we gave the poor girl a new book” and the selected wildcard token of the first array represents as “we gave * girl * book”, wherein the selected wildcard token “we gave * girl * book” does not end with a wildcard character); and
remove the selected wildcard token from the set of wildcard tokens (see @ page 147, section 3.1,”- give * <person> * <artifact>” removing the starting and ending wildcard character”).

As to claim 7, the combination of Pasca and Chen discloses the invention as claimed. In addition Chen discloses the method of claim 5 comprising:
generating a second array containing each element in a comparison wildcard token separated by the wildcard character, wherein the comparison wildcard token belonging to the set of wildcard tokens and the second array includes a beginning element and an end element (see @ page 147, section 3.1, a second array represents as “we gave *girl * book” separated by wildcard character, and the second array includes a beginning element “we gave” and an end element “book”);
character of the first array is the same as the end element ,if the second array if the selected wildcard token does not end with the wildcard character (see @ page 147, section 3.1, a second array represents as “* gave *girl * book” includes the same end element “book” , if the second array which represents as “we gave *girl * book” does not end with a wildcard character); and 
 remove the selected wildcard token from the set of wildcard tokens (see @ page 147, section 3.1,”- give * <person> * <artifact>” removing the starting and ending wildcard character”).

As to claim 8, the combination of Pasca and Chen discloses the invention as claimed. In addition Chen  discloses the method of claim 7 further comprising:
determining that the comparison wildcard token begins with the wildcard character if the selected wildcard token begins with the wildcard character (see @ page 147, section 3.1, the wildcard token represents as “*gave *girl * book”, wherein the beginning of the wildcard token begins with a wildcard character “*”); and
determining that the comparison wildcard token ends with the wildcard character if the selected wildcard token end with the wildcard character (see @ page 147, section 3.1, the wildcard token represents as “*gave * <person> * <artifact>” wherein the end of the wildcard token ends with a wildcard character “>”).

As to claims 9-11, claims 9-11 are system for performing the method of claims 1-8 above. They are, therefore, rejected under the same rationale.



As to claim 10, the combination of Pasca and Chen discloses the invention as claimed. In addition Chen discloses the claimed wherein the first wildcard token remover is further to:
determine whether a selected wildcard token belonging to the set of wildcard tokens begins with the wildcard character (see @ page 147, section 3.1, wildcard token begins with a wildcard character “* gave * girl * book”);
determine whether the selected wildcard token ends with the wildcard character (see @ page 147, section 3.1, the wildcard token represents as “*gave * <person> * <artifact>” wherein the end of the wildcard token ends with a wildcard character “>”);
generate an array containing each element of the selected wildcard token separated by the wildcard character, wherein the array includes a first character and a last character (see @ page 147, section 3.1, array “* gave * girl * book”);
determine that each element in the array is contained in a selected word token belonging to the set of word tokens (see table 2, set array “* gave * girl * book” having a set of token);
determine that the first character of the array is a first element of the selected word token if the selected wildcard token does not begin with the wildcard character  (see @ page 147, section 3.1, the array represent as “we gave *girl * book” includes a first element “we gave” which does not begin with a wildcard character);
determine that the last character of the array is a last element of the selected word token if the selected wildcard token does not end with the wildcard character (see @ page 147, section we gave *girl * book” includes the last element “book” that does not end with a wildcard character); and
remove the selected wildcard token from the set of wildcard tokens (see @ page 147, section 3.1,”- give * <person> * <artifact>” removing the starting and ending wildcard character”).

As to claim 11, the combination of Pasca and Chen discloses the invention as claimed. In addition Chen discloses the claimed wherein the second wildcard token remover is further configured to:
determine whether a selected wildcard token belonging to the set of wildcard tokens begins with the wildcard character (see @ page 147, section 3.1, wildcard tokens begins with the wildcard character “* gave * girl * book”);
determine whether the selected wildcard token ends with the wildcard character (see @ page 147, section 3.1, wildcard token ends with a wildcard character,”* give * <person> * <artifact>”);
generate a first array containing each element of the selected wildcard token separated by the wildcard character, wherein the first array includes a first character and a last character (see @ page 147, section 3.1, wildcard token ends with a wildcard character,”* gave * <person> * <artifact>”);
generate a second array containing each element in a comparison wildcard token separated by the wildcard character, wherein the second array includes a beginning element and an end element (see @ page 147, section 3.1, wildcard token ends with a wildcard character,”* give * <person> * <artifact>”);
* gave * <person> * <artifact>”) is contained in the second array (see table 2, second array represents as ”* give * <person> * <artifact>”);
determine that the selected wildcard token does not begin with the wildcard character (see @ page 147, section 3.1, the selected wildcard token represents as “we gave *girl * book” the wildcard token does not end with a wildcard character);
determine that the first character of the first array is the same as the beginning element of the second array (see @ page 147, section 3.1, the first array represents as “* gave * <person> * <artifact>”) is the same as the beginning element of the second array (see @ page 147, section 3.1, the second array represents as “* give * <person> * <artifact>”);
determine that the last character of the first array (see @ page 147, section 3.1, the first array represents as “* gave * <person> * <artifact>”) is the same as the end element of the second array (see table 2, the second array represents as “* give * <person> * <artifact>”); and
remove the selected wildcard token from the set of wildcard tokens (see @ page 147, section 3.1, “- give * <person> * <artifact>” removing the starting and ending wildcard character”).

As to claims 12-15, claims 12-15 are non-transitory machine-readable storage medium encoded with instructions when executed by a hardware processor perform the method of claims 1-8, and the system of claims  9-11 above. Therefore, the claims 12-15 are rejected under the same rationale.

we gave the poor girl a new book” and wildcard token represents as “we gave * girl * book”, wherein the first element of the string “we” matches the first element of the word token “we” but it does not begin with a wildcard character, and the last element of the string “book” matches the last element of the word token “book” but it does not end with a wildcard character).

As to claim 17, the combination of Pasca and Chen discloses the invention as claimed. In addition Chen discloses the claimed wherein each wildcard token is inferred by the at least one other wildcard token if each element of a string representing the wildcard token is contained in a string representing the at least one other wildcard token, the wildcard token and the at least one other wildcard token begin with the wildcard character (see @ page 147, section 3.1, a wildcard token “we gave * girl * book” and other wildcard token begin with a character “* gave * girl * book”),
the wildcard token and the at least one other wildcard token end with the wildcard character (see @ page 147, section 3.1, a wildcard token “we gave * girl * book” and other wildcard token represents as “* gave * <person> * <artifact>”), which begin with a character “*”),
we gave the poor girl a new book” and other wildcard token represents as “we gave * girl * book”, wherein the first element of the string “we” matches the first element of the word token “we” but it does not begin with a wildcard character, and the last element of the string “book” matches the last element of the word token “book” but it does not end with a wildcard character).

As to claim 18, the combination of Pasca and Chen discloses the invention as claimed. In addition Chen discloses the claimed wherein any string matches that matches the first wildcard token also matched the first word token includes each element in the string is contained in the first word token (see @ page 147, section 3.1, string “we gave the poor girl a new book” matches wildcard token “we gave * girl * book”),
	a first element of the string matches a first element of the first word token if the first wildcard token does not begin with the wildcard character and a last element of the string matches a last element of the first word token if the first wildcard token does not end with the wildcard character (see @ page 147, section 3.1, a the first wildcard token does not begin with the wildcard character “we gave * girl * book”, the first wildcard token does not end with the wildcard character “we gave * girl * book”).

“we gave * girl * book”, the first wildcard token does not end with the wildcard character “we gave * girl * book”).

As to claim 20, the combination of Pasca and Chen discloses the invention as claimed. In addition Chen discloses the claimed wherein each wildcard token is inferred by the at least one other wildcard token if each element of a string representing the wildcard token is contained in a string representing the at least one other wildcard token (see @ page 147, section 3.1, a wildcard token “we gave * girl * book” and other wildcard token begin with a character “* gave * girl * book”),
the wildcard token and the at least one other wildcard token begin with the wildcard character, the wildcard token and the at least one other wildcard token end with the wildcard character (see @ page 147, section 3.1, a wildcard token “we gave * girl * book” and other wildcard token begin with a character “* gave * <person> * <artifact>”),
a first element of the string of the wildcard token matches a first element of the string of the at least one other wildcard token if the wildcard token does not begin with the wildcard character and a last element of the string of the wildcard token matches a last element of the “we gave * girl * book”, the first wildcard token does not end with the wildcard character “we gave * girl * book”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150116136 (involves in extending the exact string search method and unit with a facility for specifying single character wildcards in the search pattern. A single-character wildcard matches any single character. In regular expression notation, the dot (".") is used to denote a single-expression wild card, while in the syntax of the SQL LIKE operator an underscore ("_") is used. For example, an SQL statement "SELECT * FROM Patents WHERE InventorName LIKE `J_n`" could be used to retrieve patent records having inventors named Jan, Jen or Jon. by identifying a RefStart character at position p, the lexical analyzer employs the lexical item streams for numerals and XML names as follows. The lexical analyzer employs standard character processing operations well known in the prior art to determine the type of token beginning at u8data(p). If a "&#x" token is identified, the lexical analyzer uses the HexDigit lexical item stream to determine the extent of a hexadecimal numeral immediately following the token. If a "&#" token is identified, the lexical analyzer uses the Digit lexical item stream to determine the extent of a decimal numeral immediately following the token. Otherwise, the NameDelim lexical item stream is used to determine the extent of an XML name token immediately after the "&" token. In all three cases, an error is reported if there is not at character in the hexadecimal numeral, decimal numeral or XML name token or if the character immediately after the numeral or name is not the expected ";" character that serves as a reference delimiter token).
US 20130144895 (involves in partitioning an input stream into a series of tokens where each token is a substring of the input that is treated as an atomic unit with respect to parsing and/or semantic rules. In essence, tokens may be viewed as the "words" and "punctuation" of a notation system. For the case of XML, punctuation tokens include several sets of delimiters based on left and right angle brackets, such as: (a) "<!--" and "-->" for comments; (b) "<? and "?>" for processing instructions and XML declarations; (c) "<![CDATA[" and "]]>" for character data sections; and (d) "<", "</", ">" and "/>" for element tags. Other XML punctuation tokens include: (a) "&" and ";" for references; and (b) internal punctuation such as "=" for attribute-value pairs in element tags. The "words" of XML consist of: (a) the names of elements, attributes and entities; (b) string values enclosed in single or double quotes; and (c) runs of uninterpreted text referred to as character data. Note that one should not confuse these XML "word" tokens with English words. For example; a single XML token may comprise a character data segment consisting of several English sentences so long as there is no XML punctuation within the segments to extend the exact string search method and unit with a facility for specifying single character wildcards in the search pattern. A single-character wildcard matches any single character. In regular expression notation, the dot (".") is used to denote a single-expression wild card, while in the syntax of the SQL LIKE operator an underscore ("_") is used. For example, an SQL statement "SELECT * FROM Patents WHERE InventorName LIKE `J_n`" could be used to retrieve patent records having inventors named Jan, Jen or Jon).
searching a data stream for a string matching a search pattern including: (a) iteratively comparing selected bits of the search pattern with bits in the data stream to determine match positions; (b) removing false positives from the match positions; and (c) comparing the search pattern with the data stream at the positions, and identifying matches).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 5, 2021